 



Exhibit 10.1

TERMINATION AGREEMENT

     THIS TERMINATION AGREEMENT (“this Agreement”) is entered into as of the 7th
day of January, 2005, by and between H&R Block, Inc., a Missouri corporation
(“HRB”), H&R Block Financial Advisors, Inc., a Michigan corporation (“HRBFA”)
and Brian L. Nygaard (“Nygaard”).

ARTICLE ONE

TERMINATION OF EMPLOYMENT

     1. Mutual Agreement to Terminate Employment Agreement. HRBFA and Nygaard
are parties to an Employment Agreement dated November 5, 2001 (the “Employment
Agreement”), and the parties desire to terminate Nygaard’s employment according
to Section 1.07(b) of the Employment Agreement by this Agreement. The parties
agree, however, to treat Nygaard’s termination of employment as a “Qualifying
Termination,” as such term is used in the Employment Agreement, for purposes of
determining Nygaard’s severance compensation and benefits as set forth in
Section 3 of this Agreement. The parties further agree that the termination is
not the result of the elimination of the position of President and Chief
Executive Officer of HRBFA. Such employment and the Employment Agreement will
terminate effective as of the close of business on January 7, 2005, or such
earlier date as is agreed upon by the parties in writing (the “Termination
Date”). By this Agreement, the parties agree to waive any notice of termination
required by the Employment Agreement. Unless otherwise agreed in this Agreement,
the termination of the Employment Agreement will not be effective as to those
portions of the Employment Agreement which, by their express terms as set forth
therein, require performance by either party following termination of the
Employment Agreement.

     2. Resignation as Officer. Nygaard will resign (a) as President and Chief
Executive Officer of HRBFA and (b) from any and all officer and director
positions held with HRBFA and with all other subsidiaries of HRB (all such other
subsidiaries of HRB, “Affiliates”). Such resignations will be effective as of
the Termination Date. Nygaard will execute resignations in the form attached
hereto as Exhibit A contemporaneously with his execution of this Agreement.

     3. Surviving Obligations. Notwithstanding the above, the termination of
Nygaard’s employment will not affect the following provisions of the Employment
Agreement which, by their express terms as set forth therein, impose continuing
obligations on one or more of the parties following termination of the
Employment Agreement:



  •   Article Two, “Confidentiality,” Sections 2.01, 2.02     •   Article Three,
“Non-Hiring; Non-Solicitation; No Conflicts; Non-Competition” Sections 3.01,
3.02, 3.03, 3.05     •   Article Four, “Miscellaneous,” Section 4.03

     3. Severance Compensation and Benefits.

1



--------------------------------------------------------------------------------



 



     (a) In consideration of Nygaard’s promises herein, HRBFA agrees to continue
to employ Nygaard through the Termination Date. On the Termination Date, Nygaard
will be given the opportunity to execute a release agreement (the “Release
Agreement”) in the form attached hereto as Exhibit B. If Nygaard executes the
Release Agreement on the Termination Date, HRB and HRBFA will agree to provide
the compensation and benefits under the H&R Block Severance Plan as follows and
as described in the Release Agreement on the terms described therein:

     (i) HRB and HRBFA will pay to Nygaard $312,000 (which amount represents an
aggregate of one-half of Nygaard’s (A) annual base salary and (B) target
short-term incentive compensation for HRBFA’s fiscal year 2005, each determined
as of the date of this Agreement) over the 6-month period beginning on the
Termination Date in semi-monthly equal installments of $26,000 (less required
tax withholdings and elected benefit withholdings). Such payments shall not
encompass payment to Nygaard for any unused vacation or other paid time off
accrued as of the Termination Date, payment for which will be made in accordance
with HRB’s policy as soon as administratively feasible after the Termination
Date.

     (ii) Nygaard will remain eligible to participate in those health and
welfare plans maintained by HRBFA offering medical, dental, vision, employee
assistance, flexible spending account, life insurance, and accidental death and
dismemberment insurance benefits during the 6-month period beginning on the
Termination Date on the same basis as employees of HRBFA, after which Nygaard
may be eligible to continue coverage of those benefits provided under group
health plans in accordance with his rights under Section 4980B of the Internal
Revenue Code of 1986, as amended.

     (iii) Those portions of any outstanding incentive stock options and
nonqualified stock options to purchase shares of HRB’s common stock granted to
Nygaard by HRB (“Stock Options”) that are scheduled to vest between the
Termination Date and July 6, 2006 (based solely on the time-specific vesting
schedule included in the applicable stock option agreement), shall vest and
become exercisable as of the Termination Date. Accordingly, Nygaard shall have
until October 6, 2005 to exercise such Stock Options. The operation of such
provision is subject to Nygaard’s execution of an amendment to the affected
stock option agreements in the form attached as an exhibit to the Release
Agreement.

     (iv) All restrictions on any shares of HRB’s common stock awarded to
Nygaard by HRB (“Restricted Shares”) that would have lapsed absent a termination
of employment in accordance with their terms by reason of time between the
Termination Date and July 6, 2006 shall terminate (and shall be fully vested) as
of the Termination Date. Any shares unaffected by the operation of this section
3(a)(iv) shall be forfeited to HRB on the Termination Date. A list of the
Restricted Shares existing and (A) vested as of the date of this Agreement and
(B) to become vested pursuant to Section 5 of the Release Agreement is attached
hereto as Exhibit C.

     (v) HRB and HRBFA will arrange for Right Management Consultants to provide
outplacement services to Nygaard for the 12-month period beginning on the
Termination Date.

2



--------------------------------------------------------------------------------



 



     (b) The compensation and benefits described in Section 3(a) of this
Agreement will cease and no further compensation and benefits will be provided
to Nygaard under the Release Agreement if Nygaard violates any of the
post-employment obligations under Section 5 of this Agreement and Articles Two
and Three of the Employment Agreement.

     (c) The parties agree that, in accordance with Section 1.07(c) of the
Employment Agreement, upon termination of Nygaard’s employment under the
Employment Agreement, and payment of the Compensation and Benefits under the
Severance Plan as stated in Section 3 of this Agreement, HRB and HRBFA will have
no further obligations to Nygaard under the Employment Agreement and no further
payments of base salary or other compensation or benefits will be payable by HRB
or HRBFA to Nygaard thereunder.

     4. Business Expenses; Commitments. HRBFA will promptly pay directly, or
reimburse Nygaard for, all business expenses to the extent such expenses are
paid or incurred by Nygaard during the term of the Employment Agreement in
accordance with HRBFA’s policy in effect from time to time and to the extent
such expenses were reasonable and necessary to the conduct by Nygaard of HRBFA’s
business; provided, however, during the period from the date of this Agreement
through the Termination Date and at all times thereafter, Nygaard will not
initiate, make, renew, confirm or ratify any contracts or commitments for or on
behalf of HRB, HRBFA or any Affiliate, nor will Nygaard incur any expenses on
behalf of HRB, HRBFA or any Affiliate without HRB’s prior written consent except
for those expenses incurred on behalf of HRBFA that are reasonable and necessary
to the conduct by Nygaard of HRBFA’s business.

     5. Nygaard’s Responsibilities.

     (a) During the period from the date of this Agreement through the
Termination Date, Nygaard will be reasonably and appropriately responsive to,
and fully supportive of the management of HRB, HRBFA and Affiliates and will be
cooperative with such management in providing information regarding areas of his
expertise and experience with HRB and HRBFA. Nygaard acknowledges that his
employment responsibilities may be reduced prior to the Termination Date at
HRBFA’s sole discretion.

     (b) After the Termination Date, in the event a (i) claim is asserted
against HRB, HRBFA or any Affiliates and/or their respective employees, agents,
officers, or directors or (ii) a government investigation is commenced with
respect to HRB, HRBFA or any Affiliates and/or their respective employees,
agents, officers, or directors, Nygaard will assist and cooperate with HRB,
HRBFA or Affiliates in good faith and in such manner as is reasonably possible
in developing the information, or providing the statements, documents or
testimony reasonably required to properly respond to or defend such claim or
government investigation. HRBFA will reimburse Nygaard for his out-of-pocket
expenses directly associated with providing such assistance and cooperation. If
such assistance and cooperation requires a substantial amount of Nygaard’s time,
HRBFA agrees to reasonably compensate Nygaard for such time, except in
litigation matters where Nygaard is a named party. In such cases Nygaard will
continue to provide reasonable assistance and cooperation, as requested, and
will receive reimbursement for his out-of-pocket expenses directly associated
with providing such assistance and cooperation, but receive no compensation for
his time.

3



--------------------------------------------------------------------------------



 



     (c) Nygaard will not at any time or in any manner (i) defame HRB, HRBFA, or
any Affiliate or their respective past or present directors and employees,
(ii) make disparaging statements to the media, to any employee or contractor of
HRB, HRBFA or any Affiliate, or to any other person or entity concerning HRB,
HRBFA or any Affiliate, their respective past or present directors and employees
or any matter related to his employment or non-employment, or (iii) do any
deliberate act designed primarily to injure the business or reputation of HRB,
HRBFA or any Affiliate.

     (d) For a period of 2 years after the Termination Date, Nygaard may not
directly or indirectly recruit, solicit, or hire any employees of subsidiaries
of HRB (“HRB Employees”) or otherwise induce any such HRB Employee to leave the
employment of the applicable employer-subsidiary of HRB to become an employee of
or otherwise be associated with any other party or with Nygaard or any company
or business with which Nygaard is or may become associated. The running of the
2-year period will be suspended during any period of violation and/or any period
of time required to enforce this covenant by litigation or threat of litigation.

     (e) During the time Nygaard is receiving payments pursuant to the Release
Agreement, and for 2 years after the cessation of such payments, Nygaard may not
directly or indirectly solicit or enter into any arrangement with any person or
entity which is, at the time of the solicitation, a significant customer of HRB,
HRBFA, or an Affiliate for the purpose of engaging in any business transaction
of the nature performed by HRB, HRBFA or such Affiliate, or contemplated to be
performed by HRB, HRBFA or such Affiliate, for such customer, provided that this
Section 5(e) will only apply to customers for whom Nygaard personally provided
services while employed by HRBFA or customers about whom or which Nygaard
acquired material information while employed by HRBFA. The running of the 2-year
period will be suspended during any period of violation and/or any period of
time required to enforce this covenant by litigation or threat of litigation.

     (f) During the time Nygaard is receiving payments pursuant to the Release
Agreement, and for 2 years after the cessation of such payments, Nygaard shall
not engage in, or own or control any interest in (except as a passive investor
in less than one percent of the outstanding securities of publicly held
companies), or act as an officer, director or employee of, or consultant,
advisor or lender to, (i) any firm, corporation, partnership, limited liability
company, institution, business, government agency, or entity that at the time of
the initiation of such engagement, ownership, control, or action by Executive,
engages in, or has developed a plan to engage in a business whose core strategy
is to integrate the provision of tax and/or accounting products or services with
the provisions of investment products or services to its clients, or (ii) any
subsidiary, division or segment or a firm, corporation, partnership, limited
liability company, institution, business, government agency, or entity that at
the time of the initiation of such engagement, ownership, control, or action by
Nygaard, engages in, or has developed a plan to engage in a business that
integrates the provision of tax and/or accounting products or services with the
provision of investment products or services to its clients. The running of the
2-year period will be suspended during any period of violation and/or any period
of time required to enforce this covenant by litigation or threat of litigation.

     (g) The parties acknowledge that the restrictions contained in this
Agreement and the surviving restrictions of the Employment Agreement are
reasonable, but should any provisions of any Section of this Agreement or the
surviving restrictions of the

4



--------------------------------------------------------------------------------



 



Employment Agreement be determined to be invalid, illegal, or otherwise
unenforceable or unreasonable in scope by any court of competent jurisdiction,
the validity, legality, and enforceability of the other provisions of this
Agreement or the other surviving provisions of the Employment Agreement will not
be affected thereby and the provision found invalid, illegal, or otherwise
unenforceable or unreasonable will be considered by the parties to be amended as
to scope of protection, time, or geographic area (or any one of them, as the
case may be) in whatever manner is considered reasonable by that court and, as
so amended, will be enforced.

     (h) HRB and HRBFA may agree to waive any of Nygaard’s obligations under
this Agreement or the surviving post-employment obligations under the Employment
Agreement; provided that any such waiver must be in writing and signed by
Nygaard, a duly authorized officer of HRBFA, and the Chief Executive Officer of
HRB, and further provided that payments under the Release Agreement will
immediately cease upon any such waiver.

     6. HRB and HRBFA Conduct. HRB and HRBFA will not at any time or in any
manner (i) defame Nygaard, (ii) make disparaging statements to the media, to any
employee or contractor of HRB, HRBFA or Affiliates, or to any other person or
entity regarding Nygaard, his performance, character, status or any other
personal or professional matter, or (iii) do any deliberate act designed in
whole or in part to injure, embarrass or damage Nygaard’s reputation.

     7. Release by Nygaard. In consideration of the promises and agreements of
HRB and HRBFA, as set forth in this Agreement, Nygaard for himself and for his
relations, heirs, legal representatives and assigns unconditionally releases and
forever discharges HRB, HRBFA, and each HRB Affiliate, their respective present
and past directors, officers, employees, agents, predecessors, successors, and
assigns of and from any and all claims, demands, actions, causes of action and
suits of any kind whatsoever, whether under federal or state statute, local
regulation or at common law or which thereafter arise from any matter, fact,
circumstance, event, happening or thing whatsoever occurring or failing to occur
prior to the date of this Agreement involving Nygaard’s employment by HRBFA or
any Affiliate including, without limitation, Nygaard’s hiring, compensation
earned as of or before the date of this Agreement, the termination of Nygaard’s
responsibilities as an officer of HRBFA and as a director and/or officer of each
Affiliate, Nygaard’s termination as an employee of HRBFA, other obligations of
HRB, HRBFA or any HRB Affiliate (except for those obligations expressly stated
in this Agreement, the surviving post-termination provisions of the Employment
Agreement or applicable benefit plans), and further including, but not limited
to, any claims for race, sex or age discrimination under the Age Discrimination
in Employment Act, as amended (“ADEA”), Title VII of the Civil Rights Act of
1964, the 1991 amendments of such Civil Rights Act, the Americans with
Disabilities Act, as amended, and all other federal and state statutes and
common law doctrines.

     8. Consideration of Release of ADEA Claims. With regard to the
waiver/release of rights or claims under the ADEA, Nygaard acknowledges and
understands that this is a legal document and that he is legally entitled to,
and has been offered, a period of twenty-one (21) days (the “Consideration
Period”) to consider the waiver/release of such rights or claims under this
Agreement before signing it. After signing this Agreement, Nygaard may revoke
the waiver/release of rights or claims under the ADEA by giving written notice
(“Revocation Notice”) to Mark A. Ernst, 4400 Main Street, Kansas City, Missouri
64111,

5



--------------------------------------------------------------------------------



 



within seven (7) days after the date of signing (such seven (7) day period, the
“Revocation Period” and such date of signing, the “Signing Date”). For such
revocation to be effective, the Revocation Notice must be received no later than
5:00 p.m., Kansas City, Missouri time, on the seventh (7th) day after the
Signing Date. If Nygaard provides the Revocation Notice to HRB or HRBFA, this
Agreement will be null, void and unenforceable.

     9. Acknowledgements. Nygaard acknowledges that HRB and HRBFA have advised
him to consult with an attorney prior to signing this Agreement or before the
expiration of the Revocation Period. Nygaard specifically acknowledges and
agrees that either the full twenty-one (21) day Consideration Period has lapsed
or he has been offered such twenty-one (21) day Consideration Period but has
elected to waive and forego all of the applicable days which have not yet lapsed
in such twenty-one (21) day Consideration Period. Nygaard acknowledges and
agrees that upon such consideration, he has decided to waive and release any
claims that he may have under the ADEA, pursuant to the terms of this Agreement.

     10. Entire Agreement. This Agreement, the Release Agreement, and the
surviving post-termination obligations of the Employment Agreement constitute
the entire agreement and understanding between HRB, HRBFA and Nygaard concerning
the subject matter hereof. No modification, amendment, termination, or waiver of
this Agreement will be binding unless in writing and signed by Nygaard and a
duly authorized officer of HRBFA and the Chief Executive Officer of HRB. Failure
of HRB, HRBFA or Nygaard to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such terms,
covenants, and conditions.

     11. Successors and Assigns. This Agreement and each of its provisions will
be binding upon Nygaard and the heirs, executors, successors and administrators
of Nygaard or his estate and property, and will inure to the benefit of HRB,
HRBFA and their successors and assigns. Nygaard may not assign or transfer to
others the obligation to perform his duties hereunder.

     12. Specific Performance by Nygaard. The parties acknowledge that money
damages alone will not adequately compensate HRB or HRBFA for breach of any of
the covenants and agreements herein and, therefore, in the event of the breach
or threatened breach of any such covenant or agreement by either party, in
addition to all other remedies available at law, in equity or otherwise, a
wronged party will be entitled to injunctive relief compelling specific
performance of (or other compliance with) the terms hereof.

     13. Notices. Notices hereunder will be deemed delivered five days following
deposit thereof in the United States mail (postage prepaid) addressed to Nygaard
at; and to HRBFA at 4400 Main Street, Kansas City, Missouri 64111; Attn: Mark A.
Ernst, with a copy to Nicholas J. Spaeth, Esq., H&R Block, Inc., 4400 Main
Street, Kansas City, Missouri 64111; or to such other address and/or person
designated by any party in writing to the other parties.

     14. Counterparts. This Agreement may be signed in counterparts and
delivered by facsimile transmission confirmed promptly thereafter by actual
delivery of executed counterparts.

6



--------------------------------------------------------------------------------



 



Executed as a sealed instrument under, and to be governed by, construed and
enforced in accordance with, the laws of the State of Missouri.

       

  BRIAN L. NYGAARD:
 
   
Dated:
1/07/05 /s/ Brian L. Nygaard

   

  Brian L. Nygaard

Accepted and Agreed:

H&R Block, Inc.
a Missouri corporation

H&R Block Financial Advisors, Inc.
a Michigan corporation

         
By:
  /s/ Mark A. Ernst    

       

  Mark A. Ernst         Chairman of the Board, President and Chief Executive
Officer of H&R Block, Inc.

Dated:                                         

7



--------------------------------------------------------------------------------



 



EXHIBIT A

RESIGNATION

TO: The Board of Directors of H&R Block, Inc.:

     Effective January 7, 2005, I hereby resign as President and Chief Executive
Officer of H&R Block Financial Advisors, Inc., a Michigan corporation.

     
Dated:                                         
 
                                                                                

  Brian L. Nygaard

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

RELEASE AGREEMENT

     THIS RELEASE AGREEMENT (“this Release Agreement”) is entered into as of the
___day of                                         , 2005, by and between H&R
Block Financial Advisors, Inc., a Michigan corporation (“HRBFA”), H&R Block,
Inc., a Missouri corporation (“HRB”) and Brian L. Nygaard (“Nygaard”).

     WHEREAS, HRB, HRBFA and Nygaard are parties to an Agreement dated as of
                                        , 2005, under which the parties mutually
agreed to terminate the Employment Agreement dated November 5, 2001, by and
between HRBFA and Nygaard (the “Employment Agreement”), and Nygaard’s employment
thereunder (the “Termination Agreement”).

     NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the sufficiency of which is hereby acknowledged, the parties
agree as follows:

     1. Release by Nygaard. In consideration of the promises of HRB and HRBFA to
Nygaard of the compensation and benefits specified in Section 4 of this Release
Agreement, Nygaard for himself and for his relations, heirs, legal
representatives, and assigns unconditionally releases and forever discharges
HRB, HRBFA and HRB’s direct and indirect parents, subsidiaries and affiliates
(collectively, “Affiliates”), their respective present and past directors,
officers, employees, agents, predecessors, successors, and assigns of and from
any and all claims, demands, actions, causes of action and suits of any kind
whatsoever, whether under federal or state statute, local regulation or at
common law or which thereafter arise from any matter, fact, circumstance, event,
happening or thing whatsoever occurring or failing to occur prior to the date of
this Release Agreement involving Nygaard’s employment by HRBFA or any Affiliate,
including, without limitation, Nygaard’s hiring, compensation earned as of or
before the date of this Release Agreement, the termination of Nygaard’s
responsibilities as an officer of HRBFA and as a director and/or officer of each
Affiliate, Nygaard’s termination as an employee of HRBFA, other obligations of
HRB, HRBFA or any Affiliate (except for those obligations expressly stated in
this Release Agreement, the post-termination provisions of the Employment
Agreement or applicable benefit plans), and further including, but not limited
to, any claims for race, sex or age discrimination under the Age Discrimination
in Employment Act, as amended (“ADEA”), Title VII of the Civil Rights Act of
1964, the 1991 amendments of such Civil Rights Act, the Americans with
Disabilities Act, as amended, and all other federal and state statutes and
common law doctrines.

     2. Consideration of Release of ADEA Claims. With regard to the
waiver/release of rights or claims under the ADEA, Nygaard acknowledges and
understands that this is a legal document and that he is legally entitled to,
and has been offered, a period of twenty-one (21) days (the “Consideration
Period”) to consider the waiver/release of such rights or claims under this
Release Agreement before signing it. After signing this Release Agreement,
Nygaard may revoke the waiver/release of rights or claims under the ADEA by
giving written notice (“Revocation Notice”) to Mark A. Ernst, 4400 Main Street,
Kansas

B-1



--------------------------------------------------------------------------------



 



City, Missouri 64111, within seven (7) days after the date of signing (such
seven (7) day period, the “Revocation Period” and such date of signing, the
“Signing Date”). For such revocation to be effective, the Revocation Notice must
be received no later than 5:00 p.m., Kansas City, Missouri time, on the seventh
(7th) day after the Signing Date. If Nygaard provides the Revocation Notice to
HRB or HRBFA, this Agreement will be null, void and unenforceable and HRB and
HRBFA will have no obligation to make any payments or provide any benefits to
Nygaard hereunder.

     3. Acknowledgements. Nygaard acknowledges that HRB and HRBFA have advised
him to consult with an attorney prior to signing this Release Agreement or
before the expiration of the Revocation Period. Nygaard specifically
acknowledges and agrees that either the full twenty-one (21) day Consideration
Period has lapsed or he has been offered such twenty-one (21) day Consideration
Period but has elected to waive and forego all of the applicable days which have
not yet lapsed in such twenty-one (21) day Consideration Period. Nygaard
acknowledges and agrees that upon such consideration he has decided to waive and
release any claims he may have under the ADEA, pursuant to the terms of this
Release Agreement.

     4. Compensation and Benefits. The parties agree that Nygaard will receive
compensation and benefits from HRB and HRBFA after the Termination Date as
follows:

     (i) HRB and HRBFA will pay to Nygaard $312,000 over the 6-month period
beginning on the Termination Date in semi-monthly equal installments of $26,000
(less required tax withholdings). Such payments shall not encompass payment to
Nygaard for any unused vacation or other paid time off accrued as of the
Termination Date.

     (ii) Nygaard will remain eligible to participate in those health and
welfare plans maintained by HRBFA offering medical, dental, vision, employee
assistance, flexible spending account, life insurance, and accidental death and
dismemberment insurance benefits during the 6-month period beginning on the
Termination Date on the same basis as employees of HRBFA.

     (iii) Those portions of any outstanding incentive stock options and
nonqualified stock options to purchase shares of HRB’s common stock granted to
Nygaard by HRB (“Stock Options”) that are scheduled to vest between the
Termination Date and July 6, 2006 (based solely on the time-specific vesting
schedule included in the applicable stock option agreement), shall vest and
become exercisable as of the Termination Date. Nygaard shall have until
October 6, 2005 to exercise such Stock Options. The operation of this
Section 4(a)(iii) is subject to Nygaard’s execution of an amendment to the
affected stock option agreements in the form attached hereto as Exhibit I.

     (iv) All restrictions on any shares of HRB’s common stock awarded to
Nygaard by HRB (“Restricted Shares”) that would have lapsed absent a termination
of employment in accordance with their terms by reason of time between the
Termination Date and July 6, 2006 shall terminate (and shall be fully vested) as
of the Termination Date. Any shares unaffected by the operation of this section
3(a)(iv) shall be forfeited to HRB on the Termination Date. A list of the
Restricted Shares existing and (A) vested as of the date of this Agreement and
(B) to become vested pursuant to Section 5 of the Release Agreement is attached
hereto as Exhibit B.

B-2



--------------------------------------------------------------------------------



 



     (v) HRB and HRBFA will arrange for Right Management Consultants to provide
outplacement services to Nygaard for the 12-month period beginning on the
Termination Date.

     5. Termination of Compensation and Benefits. The compensation and benefits
described in Section 4 of this Release Agreement will cease and no further
compensation and benefits will be provided to Nygaard under this Release
Agreement if (a) Nygaard violates his obligations under Section 5 of the
Termination Agreement or any of the post-employment obligations under Sections
3.02, 3.03 and 3.05 of the Employment Agreement, or (b) HRB and HRBFA agree to
waive any of such obligations pursuant to and in accordance with Section 5(h) of
the Termination Agreement.

     6. Successors and Assigns. This Release Agreement and each of its
provisions will be binding upon Nygaard and the heirs, executors, successors,
and administrators of Nygaard or his estate and property, and shall inure to the
benefit of HRB, HRBFA and their successors and assigns. Nygaard may not assign
or transfer to others the obligation to perform his duties hereunder.

     7. Binding Effect. This Agreement is effective only when approved in
writing by the Chairman of the Board, President and Chief Executive Officer of
HRB.

     Executed as a sealed instrument under, and to be governed by, construed and
enforced in accordance with, the laws of the State of Missouri.

     

  BRIAN L. NYGAARD:  
Dated:                                                             
                                                              
 
  Brian L. Nygaard

Accepted and Agreed:

H&R Block, Inc.
a Missouri corporation

H&R Block Financial Advisors, Inc.
a Michigan corporation

     
By:
                                                              

  Mark A. Ernst

  Chairman of the Board, President and Chief Executive Officer of H&R Block,
Inc.

Dated:                                                             

B-3



--------------------------------------------------------------------------------



 



Exhibit I

H&R BLOCK, INC.

1993 LONG-TERM EXECUTIVE COMPENSATION PLAN
2003 LONG-TERM EXECUTIVE COMPENSATION PLAN

AMENDMENT TO STOCK OPTION AGREEMENT(S)

     WHEREAS, H&R Block, Inc. (“HRB”) and Brian L. Nygaard (“Optionee”) are
parties to one or more Stock Option Agreements, Restricted Shares Agreements and
Award Agreements under the H&R Block, Inc. 1993 Long-Term Executive Compensation
Plan and the H&R Block, Inc. 2003 Long-Term Executive Compensation Plan pursuant
to which there are one or more Stock Options (as such term is defined in such
Agreement(s)) outstanding on the date hereof (such one or more Stock Option
Agreements to be referred to herein as the “SOA”);

     WHEREAS, H&R Block Financial Advisors, Inc., an indirect wholly owned
subsidiary of the Company (“HRBFA”) and the Company, have entered into an
agreement with Optionee under which Optionee and the parties agree to terminate
Optionee’s employment (the “Termination Agreement”); and

     WHEREAS, Optionee has executed an agreement under which Optionee releases
all known and potential claims against the Company, HRBFA, and all other direct
or indirect subsidiaries of the Company (the “Release”);

     NOW, THEREFORE, subject to the provisions of the Termination Agreement and
the Release, Optionee and the Company agree as follows:



(1)   Section 3(a) of each SOA attached hereto as Exhibits 1, 2, and 3 are
hereby amended to add the following sentence to the end of such Section:      
“Notwithstanding the above, in the event that Optionee and Optionee’s employer
sign the agreement presented to Optionee by Optionee’s employer under which
Optionee releases all known and potential claims against the Company, Optionee’s
employer, and all other subsidiaries of the Company (the “Release Agreement”)
and Optionee does not revoke the Release Agreement during any revocation period
described therein (the “Revocation Period”), this Stock Option shall become
exercisable to the extent provided in the Release Agreement as of the applicable
date specified in the Release Agreement.”   (2)   Section 3(b) of each SOA
attached hereto as Exhibits 1, 2, and 3 are hereby amended to add the following
sentence to the end of such Section:       “Notwithstanding the above, in the
event that Optionee signs the Release Agreement and does not revoke the Release
Agreement during the Revocation Period, any shares of Common Stock of the
Company identified in the SOA as subject to an Incentive Stock Option shall
become subject to a Nonqualified Stock

I-1



--------------------------------------------------------------------------------



 



    Option in lieu of subject to an Incentive Stock Option, and the Stock Option
shall continue and Optionee shall have the right to exercise such Stock Option
during the applicable time period described in the Release Agreement and to the
extent specified in the Release Agreement.”   (3)   Except as modified in this
Amendment to Stock Option Agreement(s), the SOA attached hereto as Exhibits 1,
2, and 3 shall remain in full force and effect in accordance with its terms.  
(4)   Sections 1(c) and (d) of the Restricted Shares Agreement attached hereto
as Exhibit 4 is hereby amended to add the following sentence to the end of
Sections 1(c) and (d) respectively:       “Notwithstanding the above, in the
event that Recipient and Recipient’s employer sign the agreement presented to
Recipient by Recipient’s employer under which Recipient releases all known and
potential claims against the Company, Recipient’s employer, and all other
subsidiaries of the Company (the “Release Agreement”) and Recipient does not
revoke the Release Agreement during any revocation period described therein (the
“Revocation Period”), the Restricted Shares shall become fully vested to the
extent provided in the Release Agreement as of the applicable date specified in
the Release Agreement and the Company shall promptly thereafter deliver to the
Recipient such shares held by the Company and such Shares shall no longer be
considered to be held by the Company.”   (5)   Section I(A)(1) of the Award
Agreement attached hereto as Exhibit 5 is hereby amended to add the following to
the end of Sections I(A)(1) respectively:       “Notwithstanding the above, in
the event that Recipient and Recipient’s employer sign the agreement presented
to Recipient by Recipient’s employer under which Recipient releases all known
and potential claims against the Company, Recipient’s employer, and all other
subsidiaries of the Company (the “Release Agreement”) and Recipient does not
revoke the Release Agreement during any revocation period described therein (the
“Revocation Period”), the Restricted Shares shall become fully vested to the
extent provided in the Release Agreement as of the applicable date specified in
the Release Agreement and the Company shall promptly thereafter deliver to the
Recipient such shares held by the Company and such Shares shall no longer be
considered to be held by the Company. ”   (6)   Section II(B) of the Award
Agreement attached hereto as Exhibit 5 is hereby amended to add the following to
the end of Sections II(B) respectively:       “Notwithstanding the above, in the
event that Recipient signs the Release Agreement and does not revoke the Release
Agreement during the Revocation Period, any shares of Common Stock of the
Company identified in the Award Agreement as subject to an Incentive Stock
Option shall become subject to a Nonqualified Stock Option in lieu of subject to
an Incentive Stock Option, and the Stock Option shall continue and Recipient
shall have the right to exercise such Stock Option during the applicable time
period described in the Release Agreement and to the extent specified in the
Release Agreement.”

I-2



--------------------------------------------------------------------------------



 



(7)   Except as modified in this Amendment to Award Agreement attached hereto as
Exhibit 5, the Award Agreement shall remain in full force and effect in
accordance with its terms.

              H&R BLOCK, INC.
                                                            
       
(Signature of Optionee)
       
 
       
                                                            
       
(Social Security Number)

  By                                                               

      Mark A. Ernst
                                                            
      Chairman of the Board, President, and
(Street Address)
      Chief Executive Officer
 
       
                                                            
       
(City, State/Province, Postal Code)
       

I-3